internal_revenue_service appeals_office release number release date date department of the treasury taxpayer_identification_number person to contact tel fax tax period s ended certified mail uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective january xxxx our adverse determination was made for the following reason s to be an organization described in sec_501 of the code an organization must be organized and operated exclusively for charitable educational or other exempt purposes described in sec_501 our examination of your operations in and showed that you were not operated exclusively for exempt purposes because your net_earnings inured to your founder and principal officer by your failure to maintain appropriate records to demonstrate furtherance of exempt purposes and by comingling your finances with said officer moreover more than an insubstantial purpose of your organization was to further the private interests of said officer contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer vl advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication internal_revenue_service department of the treasury s e_p d a t e taxpayer_identification_number f o r m tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position appeals_office is independent of the director eo examinations rmally and promptly the enclosed publication the an appeals officer will review your case the the appeals_office resolves most disputes info examination process and publication exemp explain how to appeal an internal_revenue_service irs decision publication also incl on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the ir s regarding the issue that was the subject of the technical_advice t organizations appeal procedures for unagreed issues udes information_letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code office_of_the_taxpayer_advocate taxpayer_advocate assistance is nota you have the right to contact th substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions letter if you write please provi contact you please call the contact person at the telephone number shown in the heading of this de a telephone number and the most convenient time to call if we need to thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations letter rev catalog number 34809f forni a department of the treasury - internal_revenue_service schedule no or exhibit ein name of taxpayer year period ended explanation of items org ein december 20xx december 20xx legend org - organization name state - state city dir companie sec_23rd g at ra-1 ra-2 ra-3 ra-4 ra-5 ra-6 ra-7 ra-8 xx - date president - president ra address - address dir-1 dir-2 co-5 co-6 - 5s ete city - co-1 co-3 co-4 co-2 2h - issue is org inc operating exclusively for charitable and educational_purposes described in internal_revenue_code irc sec_501 li facts a organizing documents i articles of incorporation org inc organization was formed on august 20xx its articles of incorporation state the organization's specific purpose is to conduct anthropological cross-culture original performing artistry preparing ways of self-care by cleansing and purifying body mind and spirit thru sic praying fasting singing meditation sharing stories and performing circle ceremony li form_1023 on february 20xx org exemption under sec_501 on part iv narrative description of your activities page the form_1023 application states in part that the specific goal of the organization is to inc sent form_1023 application_for recognition of c of the internal_revenue_code to the service involve people attending organized gatherings in taking care of the harmonic development of their body and spirit in close connection with nature by means of contacting native american elders chiefs people engaged in medical sphere and spiritual leaders judes pages about sacred ceremonies designed to awaken a web-site which inc to mitigate dramatic earth and protect original healing cultural traditions serving changes such as global warming n ceremonial workshops at sacred site sec_55 self-care healing with sweat lodges form 886-a rev service_department of the treasury - internal revenue page -1- form_886 a department of the treasury - intemal revenue service schedule no or exhibit name of taxpayer ein year period ended explanation of items december 20xx december 20xx org ein tours at sacred sites - other key activities - ceremonial workshops at sacred sites the first gathering took conduct meetings and sacred actions at co-3 in city for the ceremonies we need sacred sites in nature holy place on april 20xx drums feathers pipes crystals magnets and blankets our president president is in charge of the activity our spiritual mentors should be effective native americans who possess ancient knowledge of natural_resources preservation holding sacred the ceremonial worksops are conducted for the ceremonies and healing skills benefit of all people who attend as well as mother earth self-care healing with sweat lodges the aim of this activity is to purify the mind bod help them develop spiritually and receive energ earth this program event includes y and spirit of the participants and to y to work for the benefit of mother ceremonial representation being held in ra ra-1 elder experiences native american purification sweat lodge ceremony with city elder ra-3 the city conference room with shoshone earth -2 others who stands buffalo inner and had city bath in city dinner fire ceremony with ra- april 20xx was the day we started ho state founder of co-1journeys creatrix of the co-2 iding healing procedures address city attendees may choose a place for accommodation themselves inform the public of the possibility to join our ceremonies via flyers magazine publications and the organization’s website all the participants of the c pocket donations are the means of paying advertising and transportation exp organization eremonies pay for the services of city from their own m are paid_by the organization enses for the rental charges for using the conference roo no other tribal elders gave verbal permission for conducting healing gatherings president controls and oversees the activity licenses or permissions are required that benefits all the community members attending events as well as mother earth form acrev service_department of the treasury - internal revenue page -2- aan a department of the treasury - intemmal revenue service schedule no or exhibit explanation of items ein name of taxpayer year period ended org ein december 20xx december 20xx tours at sacred sites the first tour organized by org was conducted on april 20xx co-3 on city was the place where we gathered together to help preserve sacred sites of nature we need drums feathers pipes flutes crystals and magnets we will notify the public of the possibility to join us in tours around wonderful sacred places of the earth through printed materials and the organization’s website any expenses_incurred are paid_by the participants or through donations from the public the activity is managed by president administrative activities includes regular meetings e in go the of the attachment stated that the organization is dependent on public pag donations and grants the organization solicits both in-kind donations and financial contributions using various fundraising methods described on pages below all monies collected as a result of our fundraising efforts are used to organize healing ceremonies for the benefit of people and mother earth these funds will not be any surplus income for each year that may used for private gain of any person the be used for next year to occur will organization sec_501 of the internal_revenue_code provides tax exemption for groups d and operated exclusively for religious and charitable purposes no part of organize the benefit of any private shareholder or the by holding traditional native american religious ceremonies providing individual people with knowledge on how to keep their body and soul in harmony how to protect nature against harmful influence of mankind and teaching them to heal any trouble org inc is clearly engaged in furthering religious and charitable purposes for the benefit of the community the primary purposes of net_earnings of which in ures to in part viii line 4a the organization describes its fundraising activity solicit funds by means of mail solicitations email solicitations personal solicitations foundation grant solicitations accepting donations on our website receiving donations from other organizations’ websites a n o r a o part v compensation and other f inancial arrangements with your officers directors trustees employees and independent contractors form acrev service i department of the treasury - internal revenue page -3- form_886 a department of the ‘treasury - internal revere service schedule no or exhibit name of taxpayer ein _ year period ended explanation of items org ein december 20xx december 20xx name title mailing address compensation name title mailing address compensation name title mailing address compensation president director and president ceo address city state none dir-1 director and secretary address city state none dir-2 director and treasurer address city state none in part v line the organization stated yes to questions a do you or will the individuals that approve compensation arrangements follow a conflict of interest policy b do you or will you approve compensation arrangements in advance of paying compensation c do you or will you document in writing the date and terms of approved compensation arrangements d do you or will you record in writing the decision made by each individual who decided or voted on compensation arrangements e do you or will you approve compensation arrangements based on information about compensation paid_by similarly situated taxable or tax-exempt organization's for similar services current compensation surveys compiled by independent firms or actual written offers from similarly situated organizations f do you or will you record in writing both the information on which you relied on to base your decision and its source org inc does not and does not plan to establish any compensation to its directors and officers we have no paid staff the directors donate their time and expenses to run the organization however if the board_of directors offered compensation to is should be fixed from time to time the officers of this corporation at a later stage very reasonable and in return for by resolution of the board_of directors and be ion for the cause of its tax exempt services actually rendered to or for the corporat the recommended activities alone practices the board_of directors would keep to all on part v line 6a the organization stated no when asked do you or will you compensate any of your officers directors trustees listed on line sec_1a sec_1b or sec_1 through non-fixed payments such as discretionary bonuses or revenue-based payments page part ix financial data reported form acrev service_department of the treasury - internal revenue page -4- department of the treasury - intemal revenue service form 886a schedule no or exhibit ‘ explanation of items name of taxpayer ein year period ended org ein december 20xx december 20xx 20xx- 311xx xx - xx 11011xx - 11xx xx - 311xx total gifts grants and contributions total revenue fundraising expense occupancy rent utilities professional fee sec_23 program service total expenses the organization reported dollar_figure in assets liabilities and fund balances or net assets on its balance_sheet for its most recently completed tax_year iii determination_letter the organization received its determination_letter on may 20xx the service recognized the organization as a tax exempt entity described in sec_501 c and classified as a publicly_supported_organization under b a vi the effective date of exemption is august 20xx b the organization and affiliated entities org reported its mailing address as address city state president's home address is address city state co-4 provides all of org’s financial support co-4's principal is ra-4 president's husband c form_990 filings form 886-acrev service_department of the treasury - internal revenue page -5- foun a department of the treasury - intemal revenue service schedule no or exhibit name of taxpayer year period ended ein explanation of items org ein december 20xx december 20xx the orga was fil nization file forms for the years 20xx and 20xx the 20xx form ed on july 20xx and the 20xx form_990 was filed on 20xx 20xx 20xx year contributions gifts grants total revenue grant sec_12 salaries other compensation printing publications postage shipping other expenses total expenses exce sec_21 net assets at end of year d activities anization has not explained full details of all its activities the the org organization did provided a printout of its web page the copy of the website showed the activities for 20xx and 20xx consisted of cultural gatherings the organization has not provided expense accounting on how these events furthered an exclusive exempt_purpose rather than president's personal and private interests cultural gatherings 20xx march 31st april 1st city state may 16th city state october 27th-28th city state cultural gatherings 20xx april 19th 20th city state august 30th city state oct 25th city state department of the treasury - internal revenue form 886-a rev service page -6- department of the treasury intemal revenue service schedule no or exhibit form_8 a ein _ year period ended name of taxpayer explanation of items org ein -december 20xx december 20xx march elders gathering at city state and july 5-6th photos info city state were not part of the organization but was on the website for informational purposes on the last sentence in the first paragraph of the narrative of it stated to participate in the original ceremonies please scroll down on the left for events there are no links on the organization’s site map or anywhere on the website that explicitly invites the public to participate furthermore the nature of the activities conducted only allow a limited number of individuals to participate it is evident that the organization sponsored president personally to attended these events however the organization could not provided any substantiation that its expenditures were used to sponsored these events the organization has not explained how paying for president to attend these events in addition to paying her numerous personal expenditures serve a charitableand or educational purpose the organization has not explained nor accounted how organizational_expenditures were used to further an exempt purpose’ the organization provided the service with a flyer entitled city transformational gathering the location of this event was city address city state the event was held on april 20xx organizational_expenditures incurred for the city transformational gathering at city event strongly appear to be for president's personal attendance rather than the organization's financial support to sponsor and conduct the cultural gathering the organization has not provided substantiation how these expenditures served an exclusive exempt_purpose rather than president's personal interests city is actually city resort that offers baths in city at an extra charge lodging extra charge sweat lodge d revenues the only source of revenue for the years under audit was from co-4 total revenue per the form_990 xk kk ' president ‘threw’ the 20xx receipts and accounting away see f expenditures per the city website there is no charge for the ‘ giveaway and supports his family through the donations you give ‘a-3 works with the spirit of form a rev service_department of the treasury - interna revenue page -7- department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer ein year period ended december 20xx december 20xx org ein year contributions gifts grants 20xx e per examination i revenue and bank accounts the organization and president share a bank account with co-5 bank account is the prima statements t respectively the deposits co deposits made by president which she stated were from co-4 ry account for both the organization and president the banks otal deposits for the two tax years 20xx and 20xx were dollar_figuredollar_figure and dollar_figuredollar_figure nsisted of mostly of cash deposits atm cash july august september october november december dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure -dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure bank statements co-5 deposits withdrawals 20xx january february march april may june bank statements co-5 deposits withdrawals 20xx january february march april may june july august september x kk the source of the cash deposits were not identified form 886-acrev -68 service_department of the treasury - internal revenue page -8- form 886a department of the treasury internal_revenue_service schedule no or exhibit name of taxpayer ein year period ended explanation of items december 20xx december 20xx org ein ctober november december the revenue for 20xx on the form_990 were understated by dollar_figuredollar_figure and the revenue for 20xx was understated by dollar_figuredollar_figure ii expenditures co-5 account 20xx withdrawals 20xx withdrawais dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure -dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure total withdrawals expenditures reported on form 20xx expenditures reported on the form_990 were understated by approximately dollar_figure and dollar_figure for 20xx and 20xx respectively president is responsible for all recordkeeping and financial transactions of the organization no books_and_records are kept rather president makes a purchase and retains the receipts agent was unable to differentiate ‘organizational expenditures’ from president's personal expenditures the return preparer ra-5 used the bank statements and the receipts to complete the returns and arbitrarily classify expenditures as foundation expenditures_for 20xx and 20xx the return preparer stated that he was ‘guessing’ what was foundation expenses versus president’s personal expenditures president stated that she threw the 20xx receipts away president did provide receipts for 20xx but only for dollar_figure leaving approximately dollar_figure unaccounted for organizational deposits dollar_figuredollar_figure - dollar_figure president's receipts furthermore the receipts form 886-acrev service_department of the treasury - intemmal revenue page -9- department of the treasury - internal revere service form 886a schedule no or exhibit explanation of items name of taxpayer ein year period ended december 20xx december 20xx org ein provided do not evidence that they were exclusively for exempt purposes in fact the receipts prove that expenditures served president's private interests president commingles her personal expenditures with the organization's bank account the organization’s bank account is being used for president's personal gain the organization's asset bank account are inuring to president the amounts dollar_figure dollar_figure salary dollar_figure - expense account and dollar_figure - salary dollar_figure -- expense account reported as compensation_for 20xx and 20xx respectively were arbitrarily obtained inaccurate and not deemed compensation at all the organization did not file any information returns such as forms w-2 forms nor did the organization file any form sec_941 or pay any employment_taxes furthermore the expenditures in questions are not expense reimbursements because they were not payments under an accountable_plan nor were they incurred in the normal course the organization’s business these amounts consisted of personal expenditures_for president paid for by the organization items that seemed personal went on a 1099-misc rather these amounts were actually unexplained expenses that were deemed as compensation by the return preparer the dollar_figure was not compensation or payment for services but miscellaneous donations that were not used president also received dollar_figure which was reported as an expense account allowance this figure includes art health eyes teeth parking tickets clothing dollar_figure dollar_figure dollar_figure dollar_figure - boa account unsubstantiated cash withdrawals 20xx rent payment for ra-6 address city state tek president’s son form 886-acrev service_department of the treasury - intemal revenue page -10- deparment of the treasury - intemal revenue service feat gee name of taxpayer ein _ year period ended explanation of items schedule no or exhibit org ein cash withdrawals amount december 20xx december 20xx rent checks 20xx check date xx o7i05xx 71xx xx xx obikxixx ao xx 20xx total rent checks 20xx ee a oe 20xx 20xx xx 20xx a 20xx 20xx 20xx 20xx 20xx 20xx- 20xx 20xx 20xx 20xx total 20xx 20xx stranngd 20xx 20xx 20xx 20xx raza 20xx 20xx 20xx 20xx 20xx kx 20xx 20xx 20xx 20xx total form acrev service_department of the treasury - internal revenue page - department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items year period ended ein name of taxpayer org ein unsubstantiated cash withdrawals continued december 20xx december 20xx 20xx cash withdrawal 7120xx 1ixx 20xx 20xx 20xx 20xx 20xx 20xx 7120xx 20xx 20xx 20xx xx 20xx 1120xx 1120xx 1120xx 20xx 20xx 20xx 20xx 20xx 4ixx 20xx 20xx 20xx 20xx 4117120xx 21120xx 121120xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx total form acrev page -12- department of the treasury - internal_revenue_service form_88 6a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer ein year period ended explanation of items org ein december 20xx december 20xx 20xx expenditure totals in which the organization did not provide or maintain contemporaneous substantiation to the service to account for business versus personal_use 20xx auto clothing computer foundation expense groceries car insurance medical rent office suplies telephone travel total the receipts maintained by president are for 20xx only and are labeled into the following expense categories 20xx car expense clothing parking tickets health merch car insurance food phone postal at t gas motels education art foundation expense air fare ' aka 20xx expenses report prepared by ra-5 form acrev service_department of the treasury - intemmal revenue page - deparment of the treasury internal_revenue_service far bogs name of taxpayer explanation of items ein year period ended schedule no or exhibit org ein unsubstantiated cash withdrawals dollar_figure rent payments for ra-6 20xx dollar_figure dollar_figure dollar_figure december 20xx december 20xx 20xx car expense for 20xx - receipts total dollar_figuredollar_figure the organization provided an envelope that stated car exp 20xx dollar_figuredollar_figure receipts included auto repair oil etc the receipts tape total prepared by ra-7 totaled dollar_figuredollar_figure the envelope prepared by president contained numerous receipts however no records were provided to the service to substantiate business use versus personal_use all car expenditures are deemed personal none of the organization's auto expenditures further an exempt_purpose all auto expenditures are inuring to president and serving her private interests the organization does not own any assets ie automobile these payments are for president's personally owned vehicle - 20xx car envelope labeled 20xx clothing personal dollar_figuredollar_figure by president the envelope prepared by president contained numerous receipts however all clothing expenses are deemed personal none of the organization's clothing expenditures furthered an exempt_purpose the organization's clothing expenditures are inuring to president and serving her private interests envelope labeled parking tickets 20xx personal dollar_figure by president for 20xx all parking ticket expenditures are deemed personal none of the totaled dollar_figure organization’s expenditures_for parking tickets incurred by president furthered an exempt_purpose the organization's parking ticket expenditures are inuring to president and serving her private interests envelope labeled compensation_for mand tn f to me health 20xx dollar_figure the envelope contained numerous receipts however ali health expenditures are personal none of the organization's health expenditures furthered an exempt_purpose health expenditures are inuring to president and serving her private interests envelope labeled merch 20xx dollar_figure contained numerous receipts however no records were provided to the service to substantiate business use versus personal_use all merc expenses are deemed personal envelope labeled ins 20xx dollar_figure contained receipts for payments to co-6 for president's car insurance all car insurance payment s were paid with money orders to co-6 services city state expenditures none of the organization's auto insurance expenditures further all payments to co-6 are personal form acrev service_department of the treasury - internal revenue page -14- department of the treasury imemal revenue service schedule no or exhibtt ean bos name of taxpayer ein year period ended explanation of items org ein december 20xx december 20xx an exempt_purpose all auto insurance expenditures are inuring to president and serving her private interests the organization does not own any assets ie automobile these payments are for insurance for president's personally owned vehicle envelope labeled food dollar_figure 20xx contained numerous receipts however no records were provided to the service to substantiate business use versus personal_use all food expenses are deemed personal all food and dining expenditures are inuring to president and serving her private interests - envelope labeled phone _20xx dollar_figure included payments for her son’s personal cell phone ra-6 numerous receipts however no records were provided to get receipts the service to substantiate business use versus personal_use for phone envelope labeled pg e 20xx no dollar figure was on this envelope envelope labeled postal 20xx dollar_figure included receipts for postage and shipping but the vast majority of these expenditures were for money orders it was not explained by the organization how the money order's were spent or what as being shipped and how this expenditure furthered an exempt_purpose no records were provided to the service to substantiate business_purpose of this expenditure majority of these expenditures were cash envelope labeled at t dollar_figure not sure what this is for no records were provided to the service to substantiate the exempt_purpose envelope labeled gas 20xx dollar_figure the organization included receipts for gas paid for by cash and atm charges however it was not explained how these expenditure furthered an exempt_purpose rather than personal fuel expenditures were weekly occurring personal in nature there were some out of town receipts for travel in idaho falls however no records were provided to the service to substantiate the exempt business_purpose of this expenditure all gas expenditures are inuring to president and serving her private interests envelope labeled motels 20xx dollar_figure the organization included receipts for motels however it was not explained how these expenditure exclusively furthered an exempt_purpose rather than personal form 886-a rev service_department of the treasury - intemal revenue ‘ page - ‘ fann 8550s name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended ein _ schedule no or exhibit org ein december 20xx december 20xx - - - - - - envelope labeled education 20xx dollar_figure the organization included receipts for education however it was not explained how these expenditure exclusively furthered an exempt_purpose rather than personal envelope labeled art 20xx dollar_figure - personal these expenditures are personal in nature and do not further the organization's exempt_purpose all art expenditures are inuring to president and serving her private interests found exp 20xx dollar_figure rent dollar_figure - dollar_figure the organization envelope labeled included numerous miscellaneous receipts for this category or foundation expenditures’ it was not explained how these expenditure furthered an exempt_purpose rather than personal no records were provided to the service to substantiate business_purpose of these expenditures rent expenditures was for an apartment occupied by president's son ra-6 address city state 20xx rent - dollar_figure 20xx rent - dollar_figure expenditures_for president's son's apartment is not related to any exempt_purpose and is a non-exempt expenditure rplane tickets 20xx dollar_figure ra-8 april city state to city envelope labeled ‘ai april city to city state dollar_figure ra-9 ra-10 ra-11 friday april 20xx lv city state - city returning on monday april city to city state dollar_figure per ticket president friday october 20xx sfo - city united city - city state monday city - city - sfo dollar_figure billing info card holder ra-4 visa address city state president - dollar_figure 20xx sfo to city envelope labeled donations 20xx dollar_figure explained by president as gifts to the native americans not compensation but give’s gifts buys them clothes food gives them money donation of dollar_figure to ra-5 - western union wire transfers xx and 20xx expenditures can best be described as being daily personal neous substantiation to show that its expenditures purpose funds are being commingled with e president's personal_interest the organization could not the expenses that serv provide the service contempora furthered and exclusive exempt president il law form acrev service_department of the treasury - internal revenue page -16- form_886 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items ein name of taxpayer year period ended december 20xx december 20xx org ein a statutes r c sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engaged primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests g a personal and private interest in the activities of an organization sec_1_501_a_-1 defines a private_shareholder_or_individual as those persons havin in general a private_shareholder_or_individual is consider respect to the exempt_organization sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose in inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code d an insider with form 886-avrev service_department of the treasury - internal revenue page -17- font a department of the treasury - intemal revenue service schedule no or exhibrr explanation of items ein name of taxpayer year period ended org ein december 20xx december 20xx it engages primarily in b cases better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if activities that accomplish one or more of such purposes tn church of world peace inc v commissioner 67_tcm_2282 aff'd 52_f3d_337 10th cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made tax-deductible contributions to the church the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations tn john marshall law school v u s u s t c ct_cl in which the court found that the commissioner acted properly in revoking exemption under sec_501 on the grounds of inurement to the controlling officers and their families the inurement included but was not limited to payments to the families as follows automobile education and travel_expenses insurance policies basketball and hockey tickets membership in a private eating establishment membership in a health spa interest-free loans home repairs personal household furnishings and appliances and golfing equipment community v commissioner 75_tc_127 decided that a people of god portion of gross earnings inured to the benefit of private individuals the court stated shareholders or an organization will qualify under sec_501 only if it is organized and operated exclusively for exempt purposes no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and it devotes no substantial part of its activities to political or lobbying activity respondent argues that petitioner's loan policies and ministers’ compensation each demonstrate both private_inurement of net_earnings and prohibited private purposes while not necessarily identical the prohibitions against private_inurement and private purposes overlap to a great extent we will confine our discussion herein to the private_inurement issue the burden falls upon petitioner to establish the reasonableness of the compensation paid to donhowe and petitioner’s other ministers bubbling well form a rev service_department of the treasury - internal revenue page -18- deparment of the treasury- internal_revenue_service form 886a schedule no or exhibit explanation of items name of taxpayer ein year period ended _ org ein december 20xx december 20xx church of universal love inc v commissioner dec big_number 74_tc_531 petitioner has failed to do so inasmuch as the record on this point contains little more than conclusory assertions and the fact that dowhowe's compensation was partly based on his personal needs moreover the method by which ministers’ compensation was determined shows clearly that a part of petitioner's net_earnings was paid to private shareholders or individuals in 412_f2d_1197 ct_cl a wide variety of devices were employed including fees commissions excessive rental payments loans and excessive_salaries to divert the organization's funds to its founder l ron hubbard and his immediate_family the principle of inurement was summarized when the court stated what emerges from these facts is the inference that the hubbard family was entitled to make ready personal_use of the corporate earnings revrul_67_5 1967_1_cb_123 held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation did not operate a charitable program commensurate in scope with its financial resources rather the foundation was only able to carry out minimal charitable activities the ruling stated that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 in revrul_59_95 1959_1_cb_627 an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under section a of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status form acrev service page -19- department of the treasury - intemal revenue schedule no or exhibit form 886a deparment of the treasury- intemal revenue service explanation of items name of taxpayer ein year period ended december 20xx december 20xx org ein in determining the effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued rev_proc 20xx- 20xx8-30 irb the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented rev_proc 20xx-52 20xx-30 irb iv analysis a taxpayer's position taxpayer's position is unknown at this time b government’s position is org operating exclusively for public charitable and educational_purposes described in internal_revenue_code irc sec_501in which no part of its net_earnings inure to the benefit of any private_shareholder_or_individual the government contends that org failed the operational_test of sec_501 on the following grounds org’s earnings and assets inured to the benefit of its private shareholder the organization's assets ie bank account are being used by president president of org for personal gain and a substantial part of the organization's activities are in the furtherance of non exempt_activities thus it did not operate exclusively for one or more exempt purposes as required under sec_1 c - c org's key officer and shareholder is president as she meets the definition of such under sec_1_501_a_-1 because she is a person having a personal and private interest in the activities of an organization form 886-avrev service_department of the treasury - internal revenue page -20- form_886 a deparment of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer ein year period ended explanation of items december 20xx december 20xx org ein in 20xx and 20xx president made dollar_figure and dollar_figure respectively in unsubstantiated cash withdrawals in addition to the dollar_figure and dollar_figure amounts that were arbitrarily deemed as compensation president devoted all of her time to the organization and was not treated as an employee nor did she receive any salary hourly wages or compensation from the organization for services performed the organization did not file any employment_tax returns ie form sec_941 or information returns such as forms w-2 or 1099-misc these amounts were not compensation nor did the organization provide any contemporaneous substantiation that these expenditures served an exclusive exempt_purpose e organization’s income to inure to president the organization fails by allowing th sec_1_501_c_3_-1 which provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in ‘ whole or in part to the benefit of private shareholders or individuals president is the sole authorized signer for the organization’s co-5 account president commingles the organization's bank account with her personal_use the organization's bank account is also president's primary bank account the organization's asset ie its bank account is readily available for president’s immediate and personal_use review of the organizaiton’s expenditures revealed that majority of the payments are for president's personal_use 20xx auto clothin c - ompu foundation epense groceries car insurance medical rent office su i pres telephone travel total ss dollar_figuredollar_figure 20kx tf exderss clothing parking tickets health merch car insurance food prone postal at t g ge motels education art foundation expense air fare form acrev service_department of the treasury - intemal revenue page -21- pom a department of the treasury - intemal revenue service schedule no or exhibit name of taxpayer ein _ year period ended explanation of items org ein december 20xx december 20xx rent payments for ra-6’s apartment at address city state for the years 20xx and 20xx totaling dollar_figuredollar_figure an dollar_figure respectively reviewing expenses reveals that president never relinquishes control_over the funds president has complete control_over the organization’s accounts and all financial transactions there is no board_of directors or other independent body responsible for reviewing approving co-signing financial transactions there is no internal controls in place preventing organizational assets bank account from inuring to its founder president does not have to substantiate or provide accounting for any expenditure made from the organization's bank accounts she has unfettered access to spend organizational funds all of the organization's cancelled checks that were provided were approved and singed by president similar to the case john marshall law school v u s u s t c ct_cl the organization is paying for president's personal automobile insurance clothing telephone her son's rent for a personal_residence etc any purported foundation expenditure is indistinguishable from president’s personal_expenditure as there are no records kept to substantiate that these expenditures in served an exclusive exempt_purpose rather than president’s personal_interest addition there is no accountable_plan in place to document and allocate business sonal usage by operating in this manner the organization fails treas versus per reg sec_1_501_c_3_-1 operated for one or more ex private interest accordingly is not organized or operated individuals the creator shareholders or perso by such private interests the organization is operating in a manner that is inconsistent with its form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to the service the organization stated which states that an organization is not organized or empt purposes unless it serves a public rather than a it is necessary for an organization to establish that it for the benefit of private interests such as designated ns controlled directly or indirectly of the attachment sta ted that the organization is dependent on public page donations and grants the organization solicits both in-kind donations and financial contributions using various fundraising methods described on pages below all monies collected as a result of our fundraising efforts are used to organize healing ceremonies for the benefit of people and mother earth these funds will not be kkk tk tn addition to president throwing away the 20xx receipts department of the treasury - internal revenue form 886-acrev service page -22- form_886 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended ein org ein used for private gain of any person any surplus income for each year that may occur will go in the next year to be used for the primary purposes of the organization december 20xx december 20xx president controls the organization and the use of its assets she uses the as a vehicle to promote her personal interests she has sole organization ority over the organization's bank account by having sole signature auth signature_authority president is able to use the organiz board approval a charity's assets must be irrevocably dedicated to charitable purposes sec_1 c -1 b the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity's income or assets for personal_use the organization breached the dedication requirement and its assets have inured to the benefit of president ation’s assets without any nefited a charitable_class versus president an exempt the organization did not provide contemporaneous substantiation to the service that its expenditures served exempt purposes exclusively or how these foundation expenditures be organization must provided information to internal_revenue_service inquiries to establish that it is entitled to tax exempt status in this case the taxpayer had failed to establish that it was engaged in exempt_activities that its expenditures were for the purpose of exempt_activities or that its assets did not inure to private shareholders or individuals sec_6033 of the internal_revenue_code of provides that every organization_exempt_from_taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status c effective date of revocation while revocation of a determination_letter is generally not retroactive revocation of a determination_letter may be retroactive if the organization omitted or form acrev service_department of the treasury - internal revenue page -23- department of the treasury - intemal reverue service schedule no or exhibit form 886a explanation of items - ein _ year period ended name of taxpayer org ein december 20xx december 20xx misstated a material fact or operated in a manner materially different from that originally represented in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute in cases where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked rev_proc 20xx-52 20xx-30 irb in this case the agent recommends retroactive revocation of the determination_letter because the organization operated in a manner inconsistent with its exempt status under sec_501 effective as of january 20xx accordingly it is recommended that revocation be- form acrev service_department of the treasury - intemal revenue page -24-
